Order filed September 11, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00216-CV
                                  ____________

                      JOE ALFRED IZEN JR., Appellant

                                        V.

             BRIAN LAINE AND KIMBERLY LAINE, Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-28211

                                   ORDER

      The clerk’s record was filed May 18, 2018. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the Motion for New Trial filed January 22, 2018.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before October 1, 2018, containing the Motion for New Trial filed
January 22, 2018.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM